Title: To George Washington from Samuel Ogden, 15 January 1783
From: Ogden, Samuel
To: Washington, George


                        
                            Sir 
                            Booneton January 15th 1783
                        
                        By Mr Morris on the 28th Ultimo, I enclosed you a Letter from my Brother, which I received from Mr John
                            Reade, who went into New York with permission from Governor Livingston. By the last Eastern post I received the enclosed.
                        I feel myself extremely anxious to have the purpose effected about which we conversed, and would be much
                            obliged to you, if you will indulge me with another interview at such time and place as you may think proper: That I may
                            be able to know why so long delay has happened? and what are the present determinations (which I flatter myself are
                            decisive). A particular account of which I shall immediately do myself the honor of communicating to You in person. With
                            great Esteem I have the honor to be Your Excellencys very Obedient Humble Servant
                        
                            Samll Ogden
                        
                    